DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.  	Claims 1-20 are pending and presented for examination.

Claim Objection
3.	Claims 1-20 are objected to because of the following informalities: Claims 1 and 10 limitation “…retrieve a second resource data record containing hardware information and a status of the second server” should read “…retrieve the second resource data record containing hardware information and the status of the second server”. Appropriate correction is required.


Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AlA 35 U.S.C. 102 and 103 (or as subject to pre-AlA 35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1-4, 8-14, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus et al. US 2018/0069747 (hereinafter, Kraus), in view of Tung et al. US 2011/0055712 (hereinafter, Tung).

6.  	Regarding claim 1, Kraus discloses a computer-implemented method for generating a snapshot view containing hardware information and status in a network infrastructure ([0116]-[0124]), the method comprising: 
 	receiving, by a computer, a request to generate the snapshot view, wherein the request includes an input text file containing a plurality of internet protocol addresses of a plurality of servers in the network infrastructure ([0115], [: The browser 1000 browses server objects in different servers in real time, to examine the current configuration of the server objects contained inside of the servers 15. First, the user selects a server he/she wishes to browse. Through browsing, a collection of server object identifiers that identify each server object are selected and entered into the template 1010. See also ([0045], [0059], 0066]); 
 	during a first thread of operation executed by the computer: querying, by the computer, using a first internet protocol address of the plurality of internet protocol addresses, a first server of the plurality of servers to retrieve a first resource data record containing hardware information and a status of the first server ([0045], [0059], 0066], [0097]); 
 	during a second thread of operation executed by the computer contemporaneously with the first thread of operation: querying, by the computer, using a second internet protocol address of the plurality of internet protocol addresses, a ([0057]); 
 	wherein the computer only queries the first and second servers during each of the first and second threads of operation for hardware information and status ([0057]).
 	Kraus does not disclose:
 	generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure based upon the first and second resource data records; and transmitting, by the computer to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file.  
 	However, Tung discloses:
 	 generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure based upon the first and second resource data records ([0056], [0064], [0108]: GUI 195 may be displayed using a web browser, where data used to display GUI 195 may be accessed and/or generated by provisioning component 112 and communicated over the internet to at least one managing user 190….Each user or group of users may be provided access to the provisioned computing resources using a respective GUI (e.g., GUI 165, 175, 185, etc.), where each of the respective GUIs enables logging into an instance (e.g., associated with one or more virtual machines of a cloud computing environment), launching and/or configuring of an instance (e.g., associated with one or more virtual machines of a cloud computing environment), saving (e.g., rebundling, creating a snapshot of, etc.)); and 
 ([0056], [0064], [0108]).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kraus to use generating, by the computer, a hypertext markup language snapshot view file of the network infrastructure based upon the first and second resource data records; and transmitting, by the computer to a user device, an electronic communication containing a selectable link configured to retrieve the snapshot view file from the computer and cause the user device to generate the snapshot view using the snapshot view file as taught by Tung. The motivation for doing so would have been in order to display the snapshot view efficiently (Tung, [0084]).

7.	Regarding claim 11, the claim is rejected with the same rationale as in claim 1. 

8.	Regarding claim 2, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses during a third thread of operation executed by the computer contemporaneously with the first and second threads of operation: querying, by the computer, using a third internet protocol address of the plurality of internet protocol addresses, a third server of the plurality of servers to retrieve a second resource data record containing hardware information and a status of the second  ([0045], [0057]-[0059], 0066], [0097]). 

9.	Regarding claim 12, the claim is rejected with the same rationale as in claim 2. 

10.	Regarding claim 3, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses wherein querying the first and the second servers comprises: identifying and querying, by the computer, a first active onboard administrator interface of the first server; and identifying and querying, by the computer, a second active onboard administrator of the second server ([0115]). 

10.	Regarding claim 13, the claim is rejected with the same rationale as in claim 3. 

11.	Regarding claim 4, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses wherein querying the first and the second servers comprises: identifying and querying, by the computer, a first active onboard administrator interface of the first server; and identifying and querying, by the computer, a second active onboard administrator of the second server ([0073], [0076]). See also Tung ([0062], [0102]).

12.	Regarding claim 14, the claim is rejected with the same rationale as in claim 4. 

13.	Regarding claim 8, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses wherein the hardware information of each of the first and second servers comprises at least one of model number, size of random access memory, hardware serial number, asset tag, assembly date, server management firmware version, server management firmware update date, and read only memory firmware version and update date ([0116]). 

14.	Regarding claim 18, the claim is rejected with the same rationale as in claim 8. 

15.	Regarding claim 9, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses wherein the status of each of the first and second server includes at least one of healthy and powered off ([0094]-[0095], [0111]). 

16.	Regarding claim 19, the claim is rejected with the same rationale as in claim 9. 

17.	Regarding claim 10, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses wherein the user device to display the snapshot view on a web browser application ([0134]). 

Regarding claim 20, the claim is rejected with the same rationale as in claim 10. 


19.	Claims 5-7 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kraus, in view of Tung, in further view of Hughes et al. US 9189495 (hereinafter, Hughes).

20.	Regarding claim 5, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses each of the first and second servers ([0134]). 
 	Kraus in view of Tung does not disclose:
 	a blade server.  
 	However, Hughes discloses:
 	 a blade server (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kraus in view of Tung to use a blade server as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

21.	Regarding claim 15, the claim is rejected with the same rationale as in claim 5. 

Regarding claim 6, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses each of the first and second servers ([0134]). 
 	Kraus in view of Tung does not disclose:
 	a server enclosure.  
 	However, Hughes discloses:
 	 a server enclosure (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kraus in view of Tung to use a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

23.	Regarding claim 16, the claim is rejected with the same rationale as in claim 6. 

24.	Regarding claim 7, Kraus in view of Tung disclose the method of claim 1 as disclosed above. 
 	Kraus further discloses the first and second servers ([0134]). 
 	Kraus in view of Tung does not disclose:
 	wherein the first server is blade server and the second server is a server enclosure.  
 	However, Hughes discloses:
 (column 6, lines 12-22: a blade enclosure can include several blade servers).
 	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Kraus in view of Tung to use wherein the first server is blade server and the second server is a server enclosure as taught by Hughes. The motivation for doing so would have been in order to monitor plurality of devices and minimize the use of physical space and energy (Hughes, column 6, line 19).

25.	Regarding claim 17, the claim is rejected with the same rationale as in claim 7. 

Conclusion
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EYOB HAGOS whose telephone number is (571)272-3508.  The examiner can normally be reached on 8:30-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor John Breene can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Eyob Hagos/								
Examiner, Art Unit 2864